As filed with the Securities and Exchange Commission on June 16, 2011 Registration No. 333-56245 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDIA SCIENCES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) DELAWARE 87-0475073 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8 Allerman Road, Oakland, New Jersey (Address of Principal Executive Offices) (Zip Code) Consultant Compensation Agreement No. 1 (Full title of the plan) Marc Durand Chief Executive Officer 8 Allerman Road Oakland, New Jersey 07436 (Name and address of agent for service) 201-677-9311 (Telephone number, including area code, of agent for service) With copies to: Dan Brecher, Esq. Scarinci & Hollenbeck, LLC 99 Park Avenue, 16th Floor New York, New York 10016 212-286-0747 212-808-4155 (fax) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 (File No. 333-56245) filed by Media Sciences International, Inc. (the “Company”), and is being filed to deregister any and all securities previously registered under the Registration Statement that remain unsold as of the date of this Post-Effective Amendment, and to terminate the effectiveness of the Registration Statement as the term of the Consultant Compensation Agreement No. 1 has expired and the Company no longer offers its common stock through such plan. 1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Borough of Oakland, State of New Jersey, on June 16, 2011. MEDIA SCIENCES INTERNATIONAL, INC. By: /s/ Marc Durand Marc Durand Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Marc Durand Chief Executive Officer, President and Director June 16, 2011 Marc Durand /s/ Denise Hawkins Chief Financial Officer, Vice President, Secretary, June 16, 2011 Denise Hawkins and Controller (Principal Accounting Officer) /s/ Willem van Rijn Director and Non-executive Chairman June 16, 2011 Willem van Rijn /s/ Michael W. Levin Director June 16, 2011 Michael W. Levin /s/ Paul C. Baker Director June 16, 2011 Paul C. Baker /s/ Edwin Ruzinsky Director June 16, 2011 Edwin Ruzinsky /s/ Henry Royer Director June 16, 2011 Henry Royer /s/ Dennis Ridgeway Director June 16, 2011 Dennis Ridgeway 2
